The opinion of the court was delivered by
Duncan, J.
The defendant distrained the goods for which this replevin issued, as the bailiff of John Templin, James Newton, and Addison May, and made cognizance for rent in arrear, without stating for what lands, or how much was due, or when, or by whom due, to which the plaintiff replied no rent in arrear. The jury found for the defendantl, 117 dollars 9 cents damages, and judgment was entered, that the defendant John Aurand, have a return of the goods and chattels taken and replevied by the plaintiff, *94and that he .recover against the said Thomas B. Smith the sura assessed as damages. This case is, in every ¡espect, the same as Albright v. Pickle, decided by Mr. Justice Yeates, at a Circuit Court at Sunbury, 4 Yeates, 264; and I have carefully looked into the authorities referred to by him, and find they fully support him in the opinion he gave at the trial, and on the motion in arrest of judgment. The two first errors assigned in the verdict and judgment, were the very questions determined in that case. The two last errors have been abandoned by the plaintiff in error. The first, because the writ of error does not bring up the execution; and the second, because the matter alledged is founded on affidavit, and forms no part of the record. No objection was made as to the generality and uncertainty of the avovVry, and as it has not been assigned for error, the court, according to their late rule, will not take any notice of it, particularly as the parties went on to trial, and the plaintiff in error could not have been injured by it. It could be no surprise, and no injustice appears to have been done; that alone would justify the court, of their own motion, in reversing the judgment, for a reason purely technical, and where the plaintiff had not complained of it. Nothing but the unifoi'.-.-i practice staled by Judge Ye ates, could support an avowry so utterly defective as this, and we are pleased to find, that recently a correct avowry has been introduced in the District Court, in lieu of a pleading so vicious both in form and substance. Judgment is, therefore, affirmed.
Judgment affirmed.